Title: From George Washington to St. John’s College Faculty, 26 March 1791
From: Washington, George
To: St. John’s College Faculty



Gentlemen,
[Annapolis, Md., 26 March 1791]

The satisfaction which I have derived from my visit to your infant Seminary is expressed with real pleasure, and my wishes for its progress to perfection are preferred with sincere regard.
The very promising appearance of its infancy must flatter all its friends, (among whom I entreat you to class me,) with the hope of an early, and at the same time a mature manhood.
You will do justice to the sentiments, which your kind regard towards myself inspires, by believing that I reciprocate the good wishes contained in your address—and I sincerely hope the excellence of your seminary will be manifested in the morals and science of the youth, who are favored with your care.

G. Washington

